Title: From George Washington to John Hanson, 27 December 1781
From: Washington, George
To: Hanson, John


                        
                            Sir
                            Philadelphia 27th Decr 1781
                        
                        I have been honoured with the Resolve of Congress of the 20th Inst., directing me to make Inquiry into the
                            powers and conduct of the Board of Directors to the Associated Loyalists in New York. I shall pursue such steps, as will
                            be most likely to promote the ends which Congress have in view.
                        I have taken the liberty, of inclosing the Copies of two letters of the 23d and 24th Instant, from the
                            Commissary General of Prisoners, setting forth, the debt that is due from us on account of Naval prisoners—the Number
                            remaining in Captivity—their miserable situation, and the little probability there is of procuring their release for want
                            of proper Subjects in our hands.
                        Before we proceed to an enquiry into the measures which ought to be adopted, to enable us to pay off our
                            debt, and to effect the exchange of those who still remain in Captivity—a matter which it may take up some time to
                            determine—Humanity and policy point out the necessity of administring to the present pressing wants of a Number of the
                            most valuable subjects of the Republic—Had they been taken in Continental service, I should have thought myself
                            Authorized in conjunction with the Minister of War to have applyed a remedy, but as the greater part of them were not, as
                            appears by Mr Skinners representation I must await the decision of Congress upon the Subject.
                        Had a System some time past planned by Congress, and recommended to the several States, been adopted, and
                            carried fully into execution, I mean that of Obliging all Captains of private Vessels, to deliver over their prisoners to
                            the Continental Commissaries upon certain Conditions, I am persuaded that the Numbers taken, and brought in to the many
                            ports of the United States, would have amounted to a sufficiency to have exchanged those taken from us: But instead of
                            that, it is to be feared that few in proportion are secured, and that the few which are sent in, are so partially apply’d,
                            that it creates great disgust in those remaining; The consequence of which is, that conceiving themselves neglected, and
                            seeing no prospect of relief, many of them enter into the Enemy’s service, to the very great Injury of our trading
                            interest—Congress will therefore I hope, see the necessity of renewing their former, or making some similar
                            recommendation to the States.
                        In addition to the motives abovementioned, for wishing that the whole business of prisoners of War might be
                            brought under one general Regulation, is another of no small consideration—which is, that it would probably put a stop to
                            those mutual complaints of ill treatment which are frequently urged on either part.
                        For it is a fact, that for above two years we have had no reason to complain of the treatment of the
                            Continental land prisoners in New York, neither have we been charged with any improper conduct towards those in our hands.
                        I consider the sufferings of the Seamen for some time past, as arising in a great measure from the want of
                            that general regulation which has been spoken of; and without which there will constantly be a great number remaining in
                            the hands of the Enemy. I have the honor to be with the greatest respect Your Excellency’s Most Obedient & very
                            Humble Servt
                        
                            Go: Washington

                        
                    